Exhibit 10.1






carbonite.jpg [carbonite.jpg]


October 17, 2018
OFFER LETTER


Robert Beeler


Dear Rob:


It is a pleasure to offer you a position on the Carbonite team! This Offer
Letter serves to confirm the details of our employment offer as follows:


Position:
 
 Senior Vice President, Products & Engineering
 
 
 
Status:
 
Full-time, Regular, Exempt
 
 
 
Reporting to:
 
Chief Executive Officer


Compensation:
 
Base salary of $11,538.46 bi-weekly, which is the equivalent of
$300,000.00 annually, paid in accordance with the Company’s normal payroll
procedures.
All forms of compensation which are referred to in this offer letter are subject
to reduction to reflect applicable withholding, payroll and other required taxes
and deductions. Please note that Carbonite may modify salaries and benefits from
time to time as it deems necessary.
 
 
 
Bonus:


 
You will be eligible for an incentive bonus of 45% of your base salary. The
timing and amount of any bonus is subject to the discretion and approval of the
Compensation Committee of the Board of Directors. See the Company’s Bonus Plan
for additional terms and conditions.
 
 
Benefits:
See Appendix A
 
 
 
Equity:
 
$400,000.00 in value of Restricted Stock Units of Carbonite’s common stock,
vesting over four years with 25% vesting on your first anniversary of your
employment start date as Senior Vice President, Products & Engineering, and the
balance vesting in equal annual installments thereafter. All equity grants
described in this Section are subject to approval by Carbonite’s Compensation
Committee. Specific terms of the equity are governed by Carbonite’s 2011 Equity
Award Plan and separate equity award agreements.
 
 
 
Severance:
 
You shall be eligible for an aggregate one-time payment of six months’ pay,
based on your base salary or base wages at the time of termination, in the event
you are terminated other than for Cause, as defined in the 2011 Equity Award
Plan. In the event a termination is the result of a Change of Control, as
defined in the 2011 Equity Award Plan, you shall be eligible for an additional
six months’ pay based on your base salary or base wages at the time of
termination and your total target bonus as if it had been achieved at 100%.
Specific terms of the severance payments and any other applicable benefits are
governed by Carbonite’s Senior Executive Severance Plan.








--------------------------------------------------------------------------------

Exhibit 10.1




At-Will Employment:
 
Your employment with Carbonite is for no specified period of time and
constitutes “at-will” employment. As a result, you are free to resign at any
time, for any reason or for no reason, with or without notice. Similarly,
Carbonite is free to conclude its employment relationship with you at any time,
with or without cause, and with or without notice.
 
 
 
Other Agreements:
 
All Carbonite employees are required, as a condition of your employment with
Carbonite, to sign, on or before your first day of employment, the Company’s
Confidentiality, Invention Assignment and Nonsolicitation Agreement. Please
retain a signed copy for your files. We also ask that, if you have not already
done so, you disclose to the Company any and all agreements relating to your
prior employment that may affect your eligibility to be employed by the Company
or that may limit the manner in which you may be employed.


You agree that, during the term of your employment with Carbonite, you will not
engage in any other employment, occupation, consulting or other business
activity directly related to the business in which Carbonite is now involved or
becomes involved during the term of your employment, nor will you engage in any
other activities that conflict with your obligations to Carbonite.


This Offer Letter, along with the Carbonite Confidentiality, Invention
Assignment and Nonsolicitation Agreement, set forth the terms of your employment
with Carbonite and supersede any prior representations or agreements, whether
written or oral.
 
 
 
Expected Start Date:
 
On or Before October 21, 2018
 
 
 
Expiration
and Modification
 
This Offer Letter may not be modified or amended except by a written agreement,
signed by an authorized signatory of Carbonite and by you. This offer will
expire at 5pm, EST on October 17, 2018.
Sincerely,


/s/ Alec Carstensen
__________________________
Alec Carstensen
VP, HR and Talent Acquisition

_____________________________________________________________________________________________


ACCEPTANCE AND ACKNOWLEDGMENT


I accept the offer of employment from Carbonite as set forth in the Offer Letter
dated October 17, 2018. I understand and acknowledge that my employment with
Carbonite is at-will, for no particular term or duration and that I, or
Carbonite, may terminate the employment relationship at any time, with or
without cause and with or without prior notice. I acknowledge that the Company
reserves the right to conduct background investigations and/or reference checks
on all of its potential employees, and that my job offer, therefore, is
contingent upon a clearance of such a background investigation and/or reference
check, if any.


I understand and agree that the terms and conditions set forth in the Offer
Letter represent the entire agreement between Carbonite and me superseding all
prior negotiations and agreements, whether written or oral. I understand that
the terms and conditions described in this Offer Letter, along with the
Carbonite Confidentiality, Invention Assignment and Nonsolicitation Agreement
are the terms and conditions of my employment. No one other than Carbonite’s
Chief Executive Officer or Chief Financial Officer is authorized to sign any
employment or other agreement which modifies the terms of the Offer Letter and
Carbonite's Carbonite Confidentiality, Invention Assignment and Nonsolicitation
Agreement, and any such modification must be in writing and signed by either
such executive.


Signature:
 
/s/ Robert Beeler
Name:
 
Robert Beeler
Date:
 
October 17, 2018




